Title: Editorial Note
From: 
To: 


       In August 1768, William Dix, a pauper, was removed from Boston to Chelsea by virtue of the warrant of John Hill, a Boston justice of the peace. The selectmen of Chelsea petitioned the Suffolk General Sessions in April 1769 for his return to Boston and for reimbursement of their expenses in his behalf. The petition, which was drafted by John Adams and is printed below, urged that Dix was not an inhabitant of Chelsea, and had not been alleged or adjudged to be such in the removal proceedings. Adams also raised the point that Justice Hill was disqualified by virtue of his residence in Boston.
       The case was heard at a May adjournment of the court and then continued. In August, at an adjournment of the July term, the court was “unanimously of opinion that Justice Hill who granted the warrant men­tioned in said Petition, being at that time an inhabitant of said town of Boston had no legal power so to do and therefore that the prayer of the Petition be granted.” Boston was accordingly ordered to pay Chelsea its charges of £20 7s. 4d. and costs of £5 18s. 2d., and to accept Dix back.
      